_, Ww bh

sa HD WN

 

 

McGREGOR W. SCOTT

United States Attorney
MICHAEL M. BECK WITH
PAUL A. HEMESATH

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2:12-CR-00439 JAM

Plaintiff, ORDER SEALING DOCUMENTS AS SET FORTH
IN GOVERNMENT’S NOTICE
v.

ALVARO RIOS-MADRID,

Defendant.

 

 

Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
Request to Seal, IT IS HEREBY ORDERED that the government’s 14-page document pertaining to
defendant ALVARO RIOS-MADRID, and government’s Request to Seal shall be SEALED until further
order of this Court.

It is further ordered that access to the sealed documents shall be limited to the government and
counsel for the defendant.

The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
Jor the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
the government’s request, sealing the government’s motion serves a compelling interest. The Court

further finds that, in the absence of closure, the compelling interests identified by the

Hf]

ORDER SEALING DOCUMENTS AS SET FORTH IN
GOVERNMENT’S NOTICE

 

 

 
 

Oo oOo NY DW

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

government would be harmed. In light of the public filing of its request to seal, the Court further finds
that there are no additional alternatives to sealing the government’s motion that would adequately

protect the compelling interests identified by the government.

Dated: / < ay” ff / D1 bi cE
3 DOLD ONORABLE JOHN A. MENDEZ
United States District Court ENO

en

ORDER SEALING DOCUMENTS AS SET FORTH IN
GOVERNMENT’S NOTICE

 

 
